Title: To George Washington from Jacob Valentine, 21 October 1797
From: Valentine, Jacob
To: Washington, George

 

Sir
Richmond Octr 21st 1797.

You will please excuse me for the Liberty I have taken in my present address. I with a great deal of pleasure inform you that I was one that had the Honour to serve under you as Commander in Chief of the Army of the United States during the Revolution in America in the Rank of a Captain in the Regiment commanded by Colo. George Gibson. I am by Birth the Son of Jacob Valentine decd who served many years in the Character of a Stewert to the Estate of the late Burwell Basset deed on his plantations in the County of King William, it was their where I first drew the Vital Air. Inclosed I have transmitted to you for your inspection an extract from the Laws of Virginia which possibly may have escaped your notice. Should you think proper to condecend to give me your answer with your Opinion upon the said extract a letter directed to me in this City by Post the same will be acknowledged by Sir with every Sentement of Esteem Your Most Obedt Huml. Servt

Jacob Valentine

